DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a one-way bearing mechanism” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 2-15 are objected to because of the following informalities:  The preamble for claims 2-15 should be corrected as --The [[device]]router bit vise-- for clarity.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: both of “the planar surfaces” in line 4 and the last line of claim 1 should be corrected as --the generally planar surfaces--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “a hand-held device” in line 4 should be corrected as --a hand-held device;--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “an inserted router bit shank” in line 2 should be corrected as --[[an]]the inserted router bit--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “a router bit” in line 1 and “the router bit” in line 3 should be corrected as --[[a router]]the bit-- and --the [[router]] bit-- respectively.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “the router bit” in line 1 should be corrected as --the [[router]] bit--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “the router bit” in line 3 should be corrected as --the [[router]] bit--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites “a bit of tool” and “especially a multiple part router bit” in line 2. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a bit for a tool, and the claim also recites a multiple part router bit which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, only the broader limitation is being examined.
Claim 1 recites “an axial open-ended passage” in line 6, “an axial passageway” in line 8, “said passage” in line 10, and “an axial passage-way” in lines 13-14. However, the scope of the claim is indefinite because it is not clear how “an axial open-ended passage” in line 6, “an axial passageway” in line 8, “said passage” in line 10, and “an the axial open-ended [[passageway]]passage--, --said axial open-ended passage--, --[[an]] axial open-ended [[passageway]]passage-- respectively.
Claim 1 recites the limitation "the axis" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the axis” is interpreted as --[[the]]an axis--.
Claim 1 recites “an axial uniform diameter cylindrical through-bore” in lines 3-4 and “a generally cylindrical bore” in line 13. However, the scope of the claim is indefinite because it is not clear how “an axial uniform diameter cylindrical through-bore” in lines 3-4 and “a generally cylindrical bore” in line 13 are different from each other. Upon a review of the originally filed specification and drawings, Examiner finds that “an axial uniform diameter cylindrical through-bore” in lines 3-4 and “a generally cylindrical bore” in line 13 refer to one same element. For examination purposes, “a generally cylindrical bore” in line 13 is interpreted as --[[a generally]] the axial uniform diameter cylindrical [[bore]]through-bore--.
Claim 1 recites the limitation "a one-way clutch mechanism" in line 13.  It is noted that claim 1 recites “a one-way clutch mechanism” in lines 5-6. The scope of the claim is indefinite because it is not clear whether "a one-way clutch mechanism" in line 13 refers to "a one-way clutch mechanism" in lines 5-6 or if they are separate and distinct from each other. For examination purposes, "a one-way clutch mechanism" in line 13 is interpreted as --[[a]]the 
Claim 1 recites “one rotational sense” in line 3 and “the opposite rotational sense”. However, the scope of the claim is not clear because it is not clear what it means by “sense”. Upon reviewing of the originally filed specification and the drawings, “the selected rotational sense” and “the opposite sense” are interpreted as --one rotational [[sense]]direction-- and --[[the]]an opposite rotational[[sense]] direction-- respectively.
Claim 1 recites “said router bit shank having an axial dimension greater than the axial dimension of said axial open-ended passage” in lines 11-12. However, none of the originally filed specification and drawings support how said router bit shank has an axial dimension greater than the axial dimension of said axial open-ended passage. Upon a review of the originally filed specification and drawings, it seems as the router bit shank has a greater length than one of the axial open-ended passage. For examination purposes, “said router bit shank having an axial dimension greater than the axial dimension of said axial open-ended passage” in lines 11-12 is interpreted as --said router bit shank having [[an axial dimension]]a length greater than [[the axial dimension]]a length of said axial open-ended passage--.
Claim 4:
Claim 4 recites “a selected sense” in line 2 and “the opposite sense” in line 3. However, the scope of the claim is not clear because it is not clear what it means by “sense”. Upon reviewing of the originally filed specification and the drawings, “a selected sense” and “the opposite sense” are interpreted as --[[a]] the selected rotational [[sense]]direction-- and --the opposite [[sense]]rotational direction-- respectively.
Claim 5
Claim 5 recites “the one-way clutch assembly” and “in particular the clutch axial passageway” in line 2. First, there is a lack of antecedent basis for the limitation, “the 
Claim 6:
Claim 6 recites the limitation "the clutch axial passageway" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the clutch axial passageway” is interpreted as --the [[clutch]] axial open-ended passage[[passageway]]--.
Claim 6 recites the limitation "the router bit shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the router bit shaft” is interpreted as --the router bit [[shaft]]shank--.
Claim 6 recites “the selected rotational sense” in line 3 and “the opposite sense” in line 4. However, the scope of the claim is not clear because it is not clear what it means by “sense”. Upon reviewing of the originally filed specification and the drawings, “the selected rotational sense” and “the opposite sense” are interpreted as --the selected rotational [[sense]]direction-- and --the opposite [[sense]] rotational direction-- respectively.
Claim 7:
Claim 7 recites “the embodiment of the present invention” in lines 1-2. However, the scope of the claim is indefinite because it is not clear which embodiment claim 7 is referring to. Also, the terminology “the embodiment of the present invention” does not clearly recite specific structures (i.e. it is not possible to know which structural limitations are being claimed). Also, claim 7 only recites the intended use of the router bit vise. Therefore, for examination purposes, Examiner assumes that if the prior art is capable of performing the intended use recited in claim 7, then the prior art reads on the claim.
Claim 7 recites “too much or too little clamping pressure”. The term "too much" and “too little” is a relative term which renders the claim indefinite.  The term "too much" and “too little” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10:
Claim 10 recites “said clutch assembly” in lines 1-2. However, there is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said clutch assembly” is interpreted as --said one-way clutch assembly--.
Claim 10 recites “a separate component” in line 2. However, it is not clear what kind of structural limitation, “a separate component” means/refers to. For examination purposes, such limitation is interpreted with a broadest reasonable interpretation by Examiner.
Claim 10 recites “an axial passageway of said holder”. However, the scope of the claim is indefinite because it is not clear whether “an axial passageway” of claim 10 refers to “the axial open-ended passage” of claim 1 (which upon claim 10 depends) or if they are separate and distinct from each other, and there is insufficient antecedent basis for the limitation, “said holder”. For examination purposes, “an axial passageway of said the axial open-ended passage[[passageway]] of said [[holder]]router bit vise--.
Claim 11:
Claim 11 recites “the one-way clutch axial passageway” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the one-way clutch axial passageway” is interpreted as --the [[one-way clutch]] axial open-ended passage[[passageway]]--.
Claim 11 recites “the selected direction” in line 3. It is noted that claim 1 (which upon claim 11 depends) recites “one rotational direction” (as set above). Therefore, for examination purposes, “the selected direction” is interpreted as --the selected rotational direction--. 
Claim 11 recites “the one-way clutch through-bore” in line 4. However, there is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 (which upon claim 11 depends) recites “an axial open-ended passage”. For examination purposes, “the one-way clutch through-hole” is interpreted as --the [[one-way clutch]] axial open-ended passage[[through-hole]]--.
Claim 12:
Claim 12 recites “the embodiment of the present invention” in lines 1-2. However, the scope of the claim is indefinite because it is not clear which embodiment claim 12 is referring to. Also, the terminology “the embodiment of the present invention” does not clearly recite specific structures (i.e. it is not possible to know which structural limitations are being claimed). Also, claim 12 only recites the intended use of the router bit vise. Therefore, for examination purposes, Examiner assumes that if the prior art is capable of performing the intended use recited in claim 12, then the prior art reads on the claim.
Claim 13:
Claim 13 recites “a single housing” in line 2. It is noted that claim 1 (which upon claim 13 depends) recites “a tool housing”. The scope of the claim is indefinite because it is not clear whether “a single housing” refers to “a tool housing” or if they are separate and distinct from each other. For examination purposes, “a single housing” is interpreted as --[[a single]]the tool housing--.
Claim 13 recites “multiple axial uniform diameter cylindrical through bore” in lines 2-3 and “wherein are contained one-way clutch assemblies” in lines 3-4. The scope of the claim is indefinite. First, it is not clear what is being contained and by what. Second, it is noted that claim 1 recites “an axial uniform diameter cylindrical though-bore” and “a one-way clutch assembly”. It is not clear how “multiple axial uniform diameter cylindrical through bore” in lines 2-3 and “one-way clutch assemblies” are different from an axial uniform diameter cylindrical though-bore” and “a one-way clutch assembly” of claim 1. For examination purposes, “multiple axial uniform diameter cylindrical through bore” in lines 2-3 and “one-way clutch assemblies” in lines 3-4 are interpreted as “multiple of the axial uniform diameter cylindrical through bores” and “wherein the router bit shank sizes are contained by the one-way clutch [[assemblies]]assembly” respectively.
Claim 13 recites “clutch axial passageways” in line 4. However, there is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 (which upon claim 13 depends) recites “an axial open-ended passage”. For examination purposes, “clutch axial passageways” is interpreted as --multiple of [[clutch]] axial open-ended passages[[passageways]]--.
Claim 15:
Claim 15 recites “one sense” in line 2 and “the opposite sense” in line 2. However, the scope of the claim is not clear because it is not clear what it means by “sense”. Upon reviewing of the originally filed specification and the drawings, “a selected the selected rotational [[sense]]direction-- and --the opposite [[sense]]rotational direction-- respectively.
Claims 2, 8, 9, 14 are rejected as being dependent upon a rejected base claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al (US 2020/0023502 A1).
Regarding claim 1, Zimmermann et al (‘502) discloses a router bit vise (fig6) for holding and preventing the rotation of a bit 12 (para[0014]) for a tool (abstract), in a selected direction comprising: 
a tool housing 18 (para[0014]) with two generally planar outer surfaces (top and bottom surfaces; fig4) and an axial uniform diameter cylindrical through-bore 74 (para[0019]) transverse to the generally planar surfaces (fig6);
a one-way clutch assembly 14,22,50a (para[0016],[0017]) including a generally cylindrical clutch housing 14 (para[0016]) and an internal one-way clutch mechanism (a 
However, Zimmermann et al does not explicitly disclose that the tool housing is generally rectangular. Instead, Zimmermann et al disclose that the tool housing is generally cylindrical. At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a generally rectangular tool housing because Applicant has not disclosed that the generally rectangular shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Zimmermann et al’s router bit vise, and applicant's invention, to perform equally well with either generally cylindrical shape taught by Zimmermann et al or the claimed generally rectangular shape because either shaped tool housing would perform the same function of enclosing other structural parts of the router bit vise and being held by a user. Therefore, it would have been prima facie obvious to modify Zimmermann et al to obtain the invention as specified in claim 1 because such a modification would have been considered a 
Regarding claim 2¸ Zimmermann et al teaches the router bit vise of claim 1, wherein the tool housing 18 affords variable use options comprising: a stationary device that can be mounted to an external surface (when the planar surface 58 of the router bit vise is positioned on a flat surface); a hand-held device (a user can hold the tool housing the router bit vise); a temporarily fixed device held in a bench vise or other type of clamping system (a clamping system can clamp an outer peripheral surface of the tool housing 18).
Regarding claim 3¸ Zimmermann et al teaches the router bit vise of claim 1, wherein a one-way bearing mechanism 50a (para[0016],[0017], the one-way bearing mechanism is a part of the one-way clutch mechanism) will provide locking clutch engagement of the inserted router bit shank preventing rotation of the bit in the selected rotational direction facilitating the application of torque to router bit fastener for the purpose of the tightening or loosening of said router bit fastener (abstract, para[0021],[0022]). 
Regarding claim 4¸ Zimmermann et al teaches the router bit vise of claim 1, wherein the bit 12 is prevented from rotating in the selected rotational direction but can be circumferentially repositioned, without the use of tools, by rotating the bit 12 in the opposite rotational direction (abstract, para[0022]).
Regarding claim 5¸ Zimmermann et al teaches the router bit vise of claim 1, wherein the housing through-bore 74, the one-way clutch assembly 14,22,50a can be individually sized to accept a multiplicity of router bit shank diameters (para[0014], “different types and sizes of tool bits 12”).
Regarding claim 6¸ Zimmermann et al teaches the router bit vise of claim 1 wherein insertion of the bit 12 into the axial open-ended passage automatically engages the one-way clutch mechanism 22,50a (figs1-3) preventing circumferential movement of the router bit shank 
Regarding claim 7¸ Zimmermann et al teaches the router bit vise of claim 1 wherein the router bit vise requires no adjustments eliminating the potential for shank damage or slippage caused by the application of too much or too little clamping pressure. As set forth above, the claimed limitation of claim 7 is examined with the broadest reasonable interpretation. In this case, the router bit vise of Zimmermann et al teaches each and every claimed structural limitation of claim 1 (which upon claim 7 depends), therefore, it is clear that the router bit vise of Zimmermann et al is capable of performing the intended use of claim 7.
Regarding claim 9¸ Zimmermann et al teaches the router bit vise of claim 1, wherein all edges of the tool housing 18 are chamfered (fig1) to enhance user grip and diminish potential for injury. 
Regarding claim 10¸ Zimmermann et al teaches the router bit vise of claim 1 wherein said one-way clutch assembly 14,22,50a comprises a separate component 50b (fig1) affixed in the axial open-ended passage of said router bit vise (fig1).
Regarding claim 11¸ Zimmermann et al teaches the router bit vise of claim 1 wherein the router bit shank, after insertion into the axial open-ended passage, requires no externally applied clamping pressure on the router bit shaft to prevent router bit rotation in the selected rotational direction when inserted into the axial open-ended passage (via the element 50a of the one-way clutch mechanism). 
Regarding claim 12¸ Zimmermann et al teaches the router bit vise of claim 1 wherein removal of the bit 12 from the one-way clutch assembly 14,22,50a is accomplished without tools, adjustments or releasing of holding or clamping system (The removal of the bit is done by disengaging the element 50a by rotating the tool housing).
Regarding claim 13¸ Zimmermann et al teaches the router bit vise of claim 1 wherein a plurality of router bit shank sizes (para[0014], “adapting different types and sizes of tool bits”) 
Regarding claim 14¸ Zimmermann et al teaches the router bit vise of claim 1 wherein smooth and precise rotation in the freewheeling direction provided by the one-way clutch mechanism 22,50a permits unrestricted radial positioning and manipulation of the bit 12 without the need for releasing of a clamping mechanism (via the element 50a).
Regarding claim 15¸ Zimmermann et al teaches the router bit vise of claim 1 wherein the router bit shank will not move when turned in the selected rotational direction but turn freely in the opposite rotational direction eliminating the potential for damage to the router bit fastener screw threads resulting from the application of torque in the wrong direction (abstract, para[0021]). It is noted that the router bit vise of Zimmermann et al teaches each and every structural limitations recited in the claim, therefore, it is clear that the router bit vise of Zimmermann et al is capable of, and will do the intended use recited in claim 15.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al (US 2020/0023502 A1) in view of Whiteford (3,742,787).
Regarding claim 8, Zimmermann et al (‘502) teaches the router bit vise of claim 1 but does not explicitly teach a use of contoured sides providing finger grooves. Whiteford (‘787) teaches that it is known to use contoured sides 24 (col.4 lines55,57-58) providing finger grooves (col.4 lines57-58. “facilitate finger gripping”) to enhance grip and control for a bit holding hand tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zimmermann et al to use contoured sides, as taught by Whiteford, for the purpose of facilitating finger gripping when in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Examiner, Art Unit 3723